                                                     UNITED STATES DISTRICT COURT
                                                        DISTRICT OF MINNESOTA


    Sonya Lee Hernandez,                                               File No. 18-cv-01463 (ECT/DTS)

                                              Petitioner,
                                                                      ORDER ACCEPTING REPORT
    v.                                                                 AND RECOMMENDATION

    Warden Barnes,

                                              Respondent.


              Petitioner Sonya Lee Hernandez (“Hernandez”) commenced this action pro se by

filing a petition for a writ of habeas corpus. Pet. [ECF No. 1]; Pet’r’s Resp. to Ct.’s Order

[ECF No. 3]. The case is before the Court on a Report and Recommendation (“R&R”)

[ECF No. 5] issued by Magistrate Judge David T. Schultz. Magistrate Judge Schultz

recommends dismissing Hernandez’s petition without prejudice for lack of subject-matter

jurisdiction. R&R at 6. Hernandez filed objections to the Report and Recommendation.

ECF No. 6. In response to Hernandez’s objections, Respondent filed a very short pleading

confirming Respondent’s view that the Report and Recommendation “should be adopted

in its entirety.” ECF No. 7.1 Because Hernandez has objected, the Court is required to

review the Report and Recommendation de novo pursuant to 28 U.S.C. § 636(b)(1) and

Local Rule 72.2(b)(3). The Court has undertaken that de novo review and has concluded

that Magistrate Judge Schultz’s analysis and conclusions are correct.




                                                            
1
              In its pleading, Respondent refers to Hernandez mistakenly as “Stacey Sellner.”
      Therefore, based upon all of the files, records, and proceedings in the above-

captioned matter, IT IS HEREBY ORDERED that:

      1.    The Objections to the Report and Recommendation are OVERRULED

            [ECF No. 6];

      2.    The Report and Recommendation [ECF No. 5] is ACCEPTED in full;

      3.    The action is DISMISSED WITHOUT PREJUDICE for lack of

            subject-matter jurisdiction.

              LET JUDGMENT BE ENTERED ACCORDINGLY.



Dated: December 26, 2018                   s/ Eric C. Tostrud
                                           Eric C. Tostrud
                                           United States District Court




                                             2
 
